MEMORANDUM**
Rick Satcher appeals pro se the district court’s dismissal of his action alleging violations under the Racketeer' Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968 (“RICO”), and 42 U.S.C. § 1983, in connection with his grandfather’s state court guardianship proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review the dismissal of the RICO claim de novo. Howard v. America Online Inc., 208 F.3d 741, 746 (9th Cir.2000). We affirm.
The second amended complaint alleges defendants used wire and mail services as part of a scheme to encumber Satcher’s property and interfere with his business. To state a valid RICO claim, Satcher was required to allege “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” See Sedima, S.P.R.L. v. Imrex Corp., 473 U.S. 479, 496, 105 S.Ct. 3275, 87 L.Ed.2d 346 (1985). The district court correctly dismissed the RICO claim because Satcher, at a minimum, failed to sufficiently allege a pattern of racketeering activity. See Turner v. Cook, 362 F.3d 1219, 1230-31 (9th Cir. 2004) (a valid RICO claim must allege acts of mail and wire fraud that involve a threat of future criminal conduct).
We do not consider the district court’s dismissal of Satcher’s 42 U.S.C. § 1983 claims or dismissal of Harvey Daniel as a plaintiff in this action under Fed.R.Civ.P. 17(b) because Satcher failed to raise these issues in his opening brief to this court. See Koemer v. Grigas, 328 F.3d 1039, 1048 (9th Cir.2003).
Satcher’s remaining contentions lack merit.
Satcher’s January 21, 2005 motion to file a late reply brief is granted. The clerk shall file the reply brief received on January 10, 2005.
Appellees’ requests for attorney’s fees and costs are denied without prejudice to refiling in accordance with Fed. R.App. P. 38.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.